      Case 2:19-cv-01722-JAM-DB Document 50 Filed 09/03/21 Page 1 of 6


     MICHAEL J. HADDAD (SBN 189114)
 1   JULIA SHERWIN (SBN 189268)
 2   TERESA ALLEN (SBN 264865)
     HADDAD & SHERWIN LLP
 3   505 Seventeenth Street
     Oakland, CA 94612
 4   Telephone:    (510) 452-5500
     Facsimile:    (510) 452-5510
 5

 6   Attorneys for Plaintiff
     KATHERINE JOHNSON
 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   RANDALL SCOTT JOHNSON, DECEASED, by )
     and through his Successor in Interest, KATHERINE )
11   JOHNSON, KATHERINE JOHNSON, Individually, )
                                                          )
12                  Plaintiff,                            )             Case No. 2:19-cv-01722-JAM-DB
                                                          )
            vs.
13                                                        )
                                                          )            STIPULATION AND ORDER TO
14   CITY OF REDDING, a public entity; REDDING            )            MODIFY SCHEDULING ORDER
     POLICE CHIEF ROGER MOORE; REDDING                    )            (ECF NOS. 16, 32, 39, 42)
15   POLICE OFFICER DARREN HULL; REDDING )
     POLICE OFFICER TREVOR KUYPER; SHASTA )
16   COUNTY, a public entity; SHASTA COUNTY               )
     SHERIFF-CORONER TOM BOSENKO, in his                  )
17                                                        )
     individual and official capacities; SHASTA
18   COUNTY JAIL CAPTAIN DAVE KENT;                       )
     SERGEANT B. RODGERS; DEPUTY WYATT                    )
19   MASON; CALIFORNIA FORENSIC MEDICAL                   )
                                                          )
     GROUP, INCORPORATED, a California                    )
20   corporation; DOE Defendant 1; KERI                   )
21   RUBALCAVA, R.N.; AMANDA REAM, R.N.;                  )
     LINDA SMITH, R.N.; JOHN MAIKE, Psychiatric )
22   R.N.; CYNTHIA COLLINS, L.V.N.; SHELBY                )
     CALLAHAN, L.V.N.; DEBORAH SAEGER, MFT, )
23   and DOES 2–20; individually, jointly, and severally, )
                                                          )
24                                                        )
                                                          )
25                                                        )
                                                          )
26                  Defendants.                           )
27

28
     Case No.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER
      Case 2:19-cv-01722-JAM-DB Document 50 Filed 09/03/21 Page 2 of 6



 1           The parties hereby stipulate and agree to modify the Scheduling Order in this matter (ECF
 2
     Nos. 16, 32, 39, 42), as follows:
 3
             1.      This is a wrongful death civil rights case involving Redding police, Shasta County
 4
     jail personnel and CFMG/Wellpath correctional health care personnel. The case involves seventeen
 5

 6   named Defendants represented by four separate law firms. The parties are represented by

 7   experienced counsel who have worked together before, sometimes on many cases, and counsel have

 8   worked cooperatively throughout this litigation. This is the parties’ fourth request for a continuance
 9
     in this case, and the parties requested a brief continuance of only some of the dates to allow the
10
     parties to engage in mediation. The Court has provided the parties with guidance about continued
11
     dates it has available, and the parties include those in this Stipulation and (Proposed) Order.
12
             2.      The parties have exchanged voluminous written discovery and completed 30
13

14   depositions in this complex matter, including all parties, Shasta County jail and CFMG/Wellpath

15   medical personnel and Persons Most Knowledgeable, and a percipient witness. Plaintiff’s counsel
16   will also depose proposed CFMG/Wellpath Defendant Thomas Hammond, L.V.N. on September 3,
17
     2021.
18
             3.      The parties have scheduled a mediation with the Honorable Raul A. Ramirez (Ret.)
19
     for October 27, 2021, which was the earliest date that worked for the parties and Judge Ramirez.
20

21   The parties will exchange expert reports before the mediation. However, the costs to depose the

22   parties’ many anticipated experts (addressing police and jail practices, along with medical standard

23   of care and causation issues) before the mediation, and for Defendants to begin drafting their
24   motions for summary judgment, would be substantial and unnecessary in the event the case settles
25
     at mediation. Moreover, the increase in fees and costs would not assist the parties in reaching a
26
     settlement. A brief one-month continuance would permit all parties to mediate in good faith,
27
     without having to run up otherwise unnecessary costs and fees, while preserving adequate time to
28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                           1
      Case 2:19-cv-01722-JAM-DB Document 50 Filed 09/03/21 Page 3 of 6


     complete fact discovery and expert discovery and prepare for trial in the event the case does not
 1

 2   settle.

 3             4.    If the case does not settle, the current pretrial deadlines would only permit

 4   approximately two weeks to depose the parties’ experts by the November 12, 2021, expert
 5
     discovery deadline, which is insufficient time to find dates for the depositions that accommodate all
 6
     five sets of counsel as well as the multiple expert witnesses anticipated. Additionally, Defendants’
 7
     motion for summary judgment would be due shortly thereafter, on November 26, 2021.
 8
               5.    Having consulted with the Court, and following its guidance about available dates,
 9

10   the parties therefore request a brief continuance of the expert discovery, dispositive motion, pretrial

11   conference, and trial dates, as follows:
12

13                  Event                           Current Date                            New Date

14    Expert Disclosures                   September 24, 2021                     October 15, 2021

15    Rebuttal Expert Disclosures          October 22, 2021                       November 12, 2021
16
      Joint Mid-Litigation Statement October 29, 2021                             December 3, 2021
17
      Expert Discovery Cutoff              November 12, 2021                      December 17, 2021
18
      Fact Discovery Cutoff                November 12, 2021                      December 17, 2021
19

20    Dispositive Motion Filing            November 26, 2021                      January 28, 2022

21    Dispositive Motion Hearing           January 11, 2022                       March 15, 2022, at 1:30 p.m.

22    Final Pretrial Conference            February 25, 2022                      May 6, 2022, at 11:00 a.m.
23
      Trial                                April 18, 2022                         June 20, 2022, at 9:00 a.m.
24

25             6.    All other dates will remain the same.
26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                                 2
      Case 2:19-cv-01722-JAM-DB Document 50 Filed 09/03/21 Page 4 of 6


     Dated: September 1, 2021                          HADDAD & SHERWIN LLP
 1

 2
                                                       /s/ Julia Sherwin
 3                                                     JULIA SHERWIN
 4                                                     Attorneys for Plaintiff

 5
     Dated: September 2, 2021                          MCNAMARA, NEY, BEATTY, SLATTERY,
 6                                                     BORGES & AMBACHER LLP
 7                                                     /s/ Noah Blechman
 8                                                     NOAH BLECHMAN
                                                       Attorneys for Defendants
 9                                                     CITY OF REDDING; REDDING POLICE CHIEF
                                                       ROGER MOORE; OFFICER DARREN HULL; and
10
                                                       OFFICER TREVOR KUYPER
11

12   Dated: September 2, 2021                          BRICKWOOD LAW OFFICE

13                                                     /s/ Gary Brickwood
14                                                     GARY BRICKWOOD
                                                       Attorneys for Defendants
15                                                     SHASTA COUNTY; SHERIFF-CORONER TOM
                                                       BOSENKO; SHASTA COUNTY JAIL CAPTAIN
16                                                     DAVE KENT; SERGEANT B. RODGERS; and
17                                                     DEPUTY WYATT MASON

18

19   Dated: September 2, 2021                          THE LAW OFFICES OF JEROME VARANINI
20                                                      /s/ Jerome Varanini
21                                                     JEROME M. VARANINI
                                                       Attorneys for Defendants
22                                                     CALIFORNIA FORENSIC MEDICAL GROUP,
                                                       INC.; KERI RUBALCAVA, R.N.; AMANDA REAM,
23
                                                       R.N.; LINDA SMITH, R.N.; JOHN MAIKE,
24                                                     Psychiatric R.N.; CYNTHIA COLLINS, L.V.N.; and
                                                       DEBORAH SAEGER, MFT
25

26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                   3
      Case 2:19-cv-01722-JAM-DB Document 50 Filed 09/03/21 Page 5 of 6


     Dated: September 2, 2021                          BERTLING LAW GROUP, INC.
 1

 2
                                                        /s/ Jemma Parker Saunders
 3                                                     JEMMA PARKER SAUNDERS
 4                                                     Attorneys for Defendant
                                                       SHELBY CALLAHAN, L.V.N.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER     4
      Case 2:19-cv-01722-JAM-DB Document 50 Filed 09/03/21 Page 6 of 6



 1                                                     ORDER
 2   Based on the parties’ stipulation, and with good cause appearing,
 3            IT IS HEREBY ORDERED that the Pretrial Scheduling Order (ECF Nos. 16, 32, 39, and
 4   42) is modified as follows:
 5

 6
                    Event                           Current Date                            New Date
 7
      Expert Disclosures due               September 24, 2021                     October 15, 2021
 8

 9    Rebuttal Expert Disclosures          October 22, 2021                       November 12, 2021

10    Joint Mid-Litigation Statement October 29, 2021                             December 3, 2021

11    Expert Discovery Cutoff              November 12, 2021                      December 17, 2021
12
      Fact Discovery Cutoff                November 12, 2021                      December 17, 2021
13
      Dispositive Motion Filing            November 26, 2021                      January 28, 2022
14
      Dispositive Motion Hearing           January 11, 2022                       March 15, 2022, at 1:30 p.m.
15

16    Final Pretrial Conference            February 25, 2022                      May 6, 2022, at 11:00 a.m.

17    Trial                                April 18, 2022                         June 20, 2022, at 9:00 a.m.

18

19
     All other dates set forth in ECF No. 42 will remain the same.
20

21   IT IS SO ORDERED.

22

23
     DATED: September 2, 2021                               /s/ John A. Mendez
24                                                          THE HONORABLE JOHN A. MENDEZ
25                                                          UNITED STATES DISTRICT COURT JUDGE

26

27

28
     CASE NO.: 2:19-cv-01722-JAM-DB: STIP. AND ORDER TO MODIFY SCHEDULING ORDER                                  5
